Title: To Thomas Jefferson from Tench Coxe, 15 December 1791
From: Coxe, Tench
To: Jefferson, Thomas



Decr. 15th. 1791

Mr. Coxe has the honor to inform Mr. Jefferson that the Charges on the Sally at Port au Prince are in colonial livres of which 8 are equal to a dollar nearly, tho not precisely.
Mr. Coxe will transmit some fuller papers than those sent, which it was hoped in the interim might be of use.
He has ascertained that Tar pays in G. Britain a duty of 11d. Sterling, and expects hourly further information in regard to naval Stores, furs &ca.

The inclosed extract from Ld. Sheffields book on the Irish Trade may be useful to Mr. Jefferson.
Turpentine pays 2/3d. ⅌ Cwt. I therefore think the books of rates to be relied on as to all Naval Stores.
